         Case 20-70506-grs                 Doc 4 Filed 11/02/20 Entered 11/02/20 00:15:03                                Desc Ch 7
                                              First Mtg I/J No POC Page 1 of 2
Information to identify the case:
Debtor 1              Tyler M Layne                                                     Social Security number or ITIN        xxx−xx−1217
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Elizabeth P Layne                                                 Social Security number or ITIN        xxx−xx−8783
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Kentucky
                                                                                        Date case filed for chapter 7 11/1/20
Case number:          20−70506−grs


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Tyler M Layne                                       Elizabeth P Layne

2.      All other names used in the
        last 8 years

3.     Address                               41 King Drive                                           41 King Drive
                                             Kite, KY 41828                                          Kite, KY 41828

4.     Debtor's attorney                     Henry D Hicks                                          Contact phone 800−232−4878
                                             PO Box 277
       Name and address                      Stanville, KY 41659                                    Email: david@mysharplawyer.com

5.     Bankruptcy trustee                    L. Craig Kendrick                                      Contact phone (859) 371−4321
                                             8459 US 42
       Name and address                      Suite F, #311                                          Email: craigkendrick@fuse.net
                                             Florence, KY 41042

6.     Bankruptcy clerk's office                                                                    Hours open:
                                                                                                    9:00am − 3:00pm, Monday − Friday
                                             US Bankruptcy Court
       Documents in this case may            PO Box 1111                                            Contact phone (859) 233−2608
       be filed at this address. You         Lexington, KY 40588−1111
       may inspect all records filed                                                                Date: 11/2/20
       in this case at this office or
       online at www.pacer.gov.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
        Case 20-70506-grs                   Doc 4 Filed 11/02/20 Entered 11/02/20 00:15:03                                          Desc Ch 7
                                               First Mtg I/J No POC Page 2 of 2
Debtor Tyler M Layne and Elizabeth P Layne                                                                                Case number 20−70506−grs




7. Meeting of creditors                                    December 4, 2020 at 12:00 PM                      Location:

    Debtors must attend the meeting to be questioned       The meeting may be continued or                   Telephonic Meeting of Creditors,
    under oath. In a joint case, both spouses must         adjourned to a later date. If so, the             please call five minutes in advance,
    attend. Creditors may attend, but are not required
    to do so.                                              date will be on the court docket.                 Conference Number: 866−711−5520,
                                                                                                             Passcode: 2158743#

8. Presumption of abuse                                    The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have
    the right to file a motion to dismiss the case under
    11 U.S.C. § 707(b). Debtors may rebut the
    presumption by showing special circumstances.


9. Deadlines                                               File by the deadline to object to                 Filing deadline: 2/2/21
                                                           discharge or to challenge whether
    The bankruptcy clerk's office must receive these       certain debts are dischargeable:
    documents and any required filing fee by the
    following deadlines.
                                                           You must file a complaint:
                                                           • if you assert that the debtor is not entitled to
                                                             receive a discharge of any debts under any of the
                                                             subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                             or

                                                           • if you want to have a debt excepted from discharge
                                                             under 11 U.S.C § 523(a)(2), (4), or (6).

                                                           You must file a motion:
                                                           • if you assert that the discharge should be denied
                                                             under § 727(a)(8) or (9).


                                                           Deadline to object to exemptions:                 Filing deadline: 30 days after the
                                                           The law permits debtors to keep certain           conclusion of the meeting of creditors
                                                           property as exempt. If you believe that the law
                                                           does not authorize an exemption claimed, you
                                                           may file an objection.


10. Proof of claim                                         No property appears to be available to pay creditors. Therefore, please do not file
                                                           a proof of claim now. If it later appears that assets are available to pay creditors,
    Please do not file a proof of claim unless you         the clerk will send you another notice telling you that you may file a proof of claim
    receive a notice to do so.                             and stating the deadline.

11. Creditors with a foreign address                       If you are a creditor receiving a notice mailed to a foreign address, you may file a
                                                           motion asking the court to extend the deadlines in this notice. Consult an attorney
                                                           familiar with United States bankruptcy law if you have any questions about your
                                                           rights in this case.

12. Exempt property                                        The law allows debtors to keep certain property as exempt. Fully exempt property
                                                           will not be sold and distributed to creditors. Debtors must file a list of property
                                                           claimed as exempt. You may inspect that list at the bankruptcy clerk's office or
                                                           online at www.pacer.gov. If you believe that the law does not authorize an
                                                           exemption that the debtors claim, you may file an objection. The bankruptcy
                                                           clerk's office must receive the objection by the deadline to object to exemptions in
                                                           line 9.

13. Options to Receive Notices served by                   (1) Anyone can register for the Electronic Bankruptcy Noticing program at
    the Clerk by Email Instead of by U.S.                  ebn.uscourts.gov OR (2) Debtors can register for Debtor Electronic Bankruptcy
    Mail                                                   Noticing (DeBN) by filing a local form with the Clerk of Court. DeBN information
                                                           and local form are available at
                                                           kyeb.uscourts.gov/debtor−electronic−bankruptcy−noticing−debn. Both options
                                                           are FREE and allows the clerk to quickly send you court−issued notices and
                                                           orders by email.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                               page 2
